EXAMINER COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
 
Response to Amendment
This action is responsive to the amendment filed on 09/01/2021.
Claims 1, 15-16 and 19 have been amended.
Claim 21 has been canceled.
Claims 1-20 and 22 are pending.

Per Examiner’s Amendment
Claims 1 and 15 have been amended.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed on 09/01/2021, with respect to the 35 U.S.C. §103 rejection  have been fully considered and are persuasive.  The 35 U.S.C. §103 rejection of the pending claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 and 22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney, Brigid Laffey (Reg. No. 63,105), on 09/13/2021.
Claim 1 (Examiner Amended) A system for use with a particular physical device or process located at an industrial site, the system comprising:
an edge processing part comprising a processor and configured to implement an edge avatar for the particular physical device or process, wherein the edge avatar includes a first simulation model that simulates operation of the particular physical  device or process to provide a unique representation of the particular physical device or process over time; and
a cloud processing part comprising a processor and operably coupled to the edge processing part, wherein the cloud processing part is implemented in a cloud network remote from the industrial site, wherein the cloud processing part is configured to implement a cloud avatar for the particular physical device or process, wherein the cloud avatar is linked to the edge avatar, and wherein the cloud avatar includes a second simulation model that simulates operation of the particular physical device or process to provide another unique representation of the particular physical device or process over time; 
wherein the edge avatar is configured to:
receive data generated by the particular physical device or process located at the industrial site;
use the received data generated by the particular device or process as input to the first simulation model to simulate operation of the 
send information  related to the specific  parameters obtained  from  the simulation performed by the first simulation model of the edge avatar to the cloud avatar; 
receive data from the cloud avatar; and
use the received data from the cloud avatar to update the first simulation model of the edge avatar.

Claim 15 (Examiner Amended)  A system for use with a particular physical device or process located at an industrial site, the system comprising:
an edge processing part comprising a processor and configured to implement an edge avatar for the particular physical device or process, wherein the edge avatar includes a first simulation model that simulates operation of the particular physical device or process to provide a unique representation of the particular physical device or process over time; and
a cloud processing part comprising a processor and operably coupled to the edge processing part, wherein the cloud processing part is implemented in a cloud network remote from the industrial site, wherein the cloud processing part is 
	wherein the cloud avatar is configured to:
receive outputs of the first simulation model of the edge avatar;
use the received outputs as input to the second simulation model to simulate operation of the particular physical device or process; and
send data to the edge avatar for updating the first simulation model of the edge avatar.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
The invention is generally directed towards implementing an Edge Avatar “…implement an edge avatar for the particular physical device or process, wherein the edge avatar includes a first simulation model that simulates operation of the particular physical  device or process to provide a unique representation of the particular physical device or process over time; and …implement a cloud avatar for the particular physical device or process, wherein the cloud avatar is linked to the edge avatar, and wherein the cloud avatar includes a second simulation model that simulates operation of the particular physical device or process to provide another unique representation of the particular physical device or process over time; wherein the edge avatar is configured to: …send information  related to the specific  parameters obtained  from  the simulation performed by the first simulation model of the edge avatar to the cloud avatar; receive data from the cloud avatar; and use the received data from the cloud avatar to update the first simulation model of the edge avatar.” 
The closest prior art Knight (US Patent No. 10798175) teaches Building Edge Data 145a includes an Edge Digital Twin 150 and an Edge Actor Model 155. The Intelligent Building Edge Application Server 140 may use the Building Edge 
However, Knight fails to teach or fairly suggest the cloud avatar is linked to the edge avatar,…the edge avatar is configured to: …send information  related to the specific  parameters obtained  from  the simulation performed by the first simulation model of the edge avatar to the cloud avatar; receive data from the cloud avatar; and use the received data from the cloud avatar to update the first simulation model of the edge avatar.
Other prior art of record Maitra (US 2018/0184232) teaches an edge node to analyze sensor data using a model, the model is configured to analyze, and 
However, Maitra fails to teach or fairly suggest an edge avatar includes a first simulation model that simulates operation of the particular physical  device or process to provide a unique representation of the particular physical device or process over time; and a cloud avatar for the particular physical device or process, wherein the cloud avatar is linked to the edge avatar, and wherein the cloud avatar includes a second simulation model that simulates operation of the particular physical device or process to provide another unique representation of the particular physical device or process over time.
Other related references:
Milev et al. (US 2019/0260831): Milev teaches cloud platform host a digital 
However, Milev is silent about edge digital twin.
Deutsch et al. (US 2019/0138333): Deutsch teaches a Digital twin which includes a virtual representation of an asset, the digital twin being executed virtual representation of an asset, the digital twin being executed based on data associated with the asset. The digital twin is in the cloud. 
Deutsch is also silent about an edge digital twin.
Adam et al.  (US 2018/0004868): Adam teaches generate a simulation model, submit simulation job to a reservoir simulator reside in cloud, receive simulation result from cloud simulator, analyze and display simulation result, in addition the simulation result may be used to modify the simulation model. 
Adam is also silent about an edge simulator.
Sharma et al. (US 2020/0142365): Sharma teaches simulating device data using cloud digital twin (digital twin 1146 in Fig. 11A and 1174 in Fig. 11B in cloud platform)

None of the prior arts teaches or fairly suggests the particulars of the claims as a whole. Updated search could not find any further reference which singly or taken together disclose the particulars of the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448